Opinion issued January 25, 2007











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00538-CR
____________

ADRIAN GARCIA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 182nd District Court 
Harris County, Texas
Trial Court Cause No. 949849



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Adrian Garcia, and signed a final judgment in this case on April 26, 2006.  Appellant
did not file a motion for new trial, and therefore the deadline for filing a notice of
appeal was May 26, 2006, 30 days after sentencing.  See Tex. R. App. P. 26.2(a)(1). 
	Appellant filed a notice of appeal on June 5, 2006, 10 days after the
deadline.  Although the notice of appeal was filed within the 15-day time period for
filing a motion for extension of time to file notice of appeal, no such motion for
extension of time was filed.  See Tex. R. App. P. 26.3.
	An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	We therefore dismiss the appeal for lack of jurisdiction.
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).